52 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
RESOLUTION TRUST CORPORATION, Plaintiff-Appellee,v.Edwin H. HAWES, James R. Malone, and Robert B. Riss,Defendants-Appellants,andRobin Buerge;  J. Lawrence Mills;  Edward L. Jacoby;  W.R.Hagstrom;  Keith R. Gollust;  and Paul E. Tierney,Jr., Defendants.
No. 94-5189.
United States Court of Appeals, Tenth Circuit.
April 11, 1995.
ORDER AND JUDGMENT1

1
Before MOORE and BRORBY, Circuit Judges;  and ALSOP, Senior District Judge.2


2
This case is controlled by Resolution Trust Corp. v. Frates, --- F.3d ----, No. 94-5126 (10th Cir.  Feb. __, 1995).  Judgment REVERSED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Donald D. Alsop, Senior District Judge for the United States District Court for the District of Minnesota, sitting by designation